DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 8/4/2022 has been received and will be entered.
Claim(s) 1-10 is/are pending.
Claim(s) 1 and 4 is/are currently amended.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 8/4/2022 at 4). This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim 1 and 3-10 under 35 U.S.C. 103 as being unpatentable over US 2016/0155948 to Murase, et al., as understood, the traversal is on the grounds that:
First, the cited disclosure of Murase of “two or more kinds of compounds may be used in combination” does not contain any suggestion with respect to the relative amounts of the two or more compounds. It simply states that they can be “combined.” This is insufficient to satisfy the claimed range of weight ratios.

(Remarks of 8/4/2022 at 6). This has been considered, but is not persuasive. In fact, it suggests all weight ratios. 
	The traversal continues, stating:
Second, contrary to the assertion contained in the grounds for rejection, the claimed range does not read on “50/50” or “equal parts of each.” Translating these amounts to the claimed range would result in a weight ratio of 100:100. This ratio clearly falls well outside of the claimed upper limit of 100:80. The situation of using equal parts of the polymer dispersant containing an amine and the phenolic compound comprising 2 or more aromatic rings is precisely the situation described according to Comparative Example 2 of the present specification. Here, 0.4 weight percent of both the polymer dispersant containing an amine and the phenolic compound comprising two or more aromatic rings was used. 

(Remarks of 8/4/2022 at 6). On reconsideration, this is persuasive and/or the claim was misconstrued. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over US 2016/0155948 to Murase, et al. in view of: (i) US 2005/0002851 to McElrath, et al., the rejection is WITHDRAWN in view of the discussion above.  

Allowable Subject Matter
I. Claims 1-10 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	The International Searching Authority applies Al-Hamadani, et al., Stabilization and dispersion of carbon nanomaterials in aqueous solutions: A review, Separation and Purification Techonlogy 2015; 156: 861-874 (hereinafter “Al-Hamadani at __”). As stated in the title, Al-Hamadani is a “review article,” i.e. a literature survey. While Al-Hamadani may disclose other references teaching certain dispersants/compounds, as understood, Al-Hamadani does not teach/suggest the features of the claims with the requisite specificity. The Remarks present some evidence that might suggest some criticality of the range.  (Remarks of 8/4/2022 at 7). It is unlikely that any rejection that could be crafted would survive scrutiny on appeal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736